Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 07/14/2019, has been entered and carefully considered.  Claims 1, 3-4, 8, 11, 13-14 and 18 are amended. Claim 2 and 12 are cancelled. Claims 1, 3-11 and 13-20 are currently pending.
The terminal disclaimer has been considered and approved.
                                       Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is not amended however, on comparing claim 20 from previous filing of claims 05/24/2021 it is noted that a new line is added to claim 20 which needs to deleted “k device or a terminal, or is comprised in an access network device or a terminal”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 2017/0019945 A1) in view of Futaki et al. (US 2019/0182737 A1).
 Regarding claim 1, Chiba discloses a communications method, comprising (Fig. 4 discloses the mechanism of handover in a wireless communication system): receiving, by a target access network device, a handover request from a source access network device (Fig. 4 discloses the mechanism of handover in a wireless communication system), wherein the handover request comprises identifiers of sessions requested to be handed over (Fig. 4, paragraph 0063 disclose the handover request message may include information required for the target base station107 to make a decision as to whether it can accept the UE for handover.  The information may further include information that will allow the T-ENB to take over communication with the MME/S-GW 112a from the S-SeNB 105, for example the S-SeNB uplink Fully Qualified Tunnel Endpoint Identifiers (UL F-TEIDs) with the MME/S-GW 112a); 
sending, by the target access network device, a path switch request to a core network device (Fig. 4, Paragraph 0074 disclose at step 13, the T-eNB (target base station) 107 may inform the core network, in this case the MME 112a, that the path from the core network to the UE 102 has changed.  In this example, the T-eNB 107 may send a path switch request message to the MME 112a), 
wherein the path switch request comprises an identifier of an accepted session that is accepted by the target access network device (Fig. 4, Paragraph 0074 disclose at step 13, the T-eNB 107 may inform the core network, in this case the MME 112a, that the path from the core network to the UE 102 has changed.  In this example, the T-eNB 107 may send a path switch request message to the MME 112a.  This message informs the MME that the path has been modified and directs packets for the UE 102 to the T-eNB 107.  The path switch request message may include information to allow the core network to continue the data transmission with the T-eNB 107, for example downlink F-TEIDs of the communication with the S-GW 112a). Chiba does not disclose the mechanism of performing, by the target access network device, an admission control based on the handover request and an identifier of a rejected session that is rejected by the target access network device, wherein the identifier of the rejected session informs the core network device the rejected session that is rejected by the target access network device; and receiving, by the target access network device, a path switch request response message sent by the core network device, wherein the path switch request response message comprises an identifier of a session for which path switch has been successfully completed.
Futaki discloses performing, by the target access network device, an admission control based on the handover request (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure), an identifier of a rejected session that is rejected by the target access network device (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure)), and cause information indicating a rejection reason for rejecting the rejected session (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure)).

 wherein the identifier of the rejected session informs the core network device the rejected session that is rejected by the target access network device (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure)); 
and receiving, by the target access network device, a path switch request response message sent by the core network device (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure)),
 wherein the path switch request response message comprises an identifier of a session for which path switch has been successfully completed (Paragraph 0112 discloses this NR Path Switch Request Acknowledge message may include an address and an uplink (UL) session endpoint identifier (SEID, sometimes also called uplink GTP tunnel identifier) of a transfer node in the NG Core 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Futaki to the system of Chiba to provide a method, and a program that contribute to providing an Inter-RAT handover procedure involving transfer of handover signaling messages on a direct inter-base-station interface (Abstract, Futaki). 

Regarding claim 11, claim 11 comprises substantially similar limitations as disclosed above in claim 1, claimed as a communication apparatus to perform the steps disclosed above in claim 1.

Regarding claims 3 and 13, Futaki discloses wherein the cause information comprises that the target access network device does not support a network slice corresponding to the rejected session (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure)) and sending, by the core network device, a path switch request response message to the target access network device (Figs. 2A-2B, paragraphs 0096, 0108-0111 disclose in Step 210, the NG Core 5 sends an NR Path Switch Request Acknowledge message to the target NR NB 3.  This NR Path Switch Request Acknowledge message may include an address and an uplink (UL) session endpoint identifier (SEID) of a transfer node in the NG Core 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Futaki to the system of Chiba to provide a method, and a program that contribute to providing an Inter-RAT handover procedure involving transfer of handover signaling messages on a direct inter-base-station interface (Abstract, Futaki). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. in view of Futaki et al. and further in view of Wahlqvist et al. (US 2019/0327153 A1).
Regarding claims 4 and 14, the combination of Chiba and Futaki don’t disclose the mechanism of claims 4 and 14. 
In an analogous art, Wahlqvist discloses wherein the cause information comprises that: a resource is not available for a network slice being supported by the target access network device and corresponding to the rejected session (at least Figs. 8-9, step 805 discloses when the received information does not correspond to a service level agreement (SLA) for the specific network slice (first or second) the radio network node (target base station) transmit a rejection of the requested resources and rejection comprises indication of a reason for requested resources of the first network slice not corresponds to the SLA). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wahlqvist to the modified system of Chiba and Futaki to provide service level agreement handling network slices which support the mechanism of flexibility in network service creation, making use of different network functions suitable for the offered service in a specific network slice, e.g. Evolved Mobile Broadband (MBB), Massive Machine Type Communication (MTC), Critical MTC, Enterprise, etc (Abstact, Wahlqvist).

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. in view of Futaki et al. and further in view of Samdanis et al. (US 2019/0174498 A1).
Regarding claims 5 and 15, Chiba discloses wherein the method further comprises: sending, by the target access network device, a handover request acknowledge message to the source access network device (Fig. 4, paragraph 0082 disclose the T-eNB 107 informs the S-MeNB 106 that it has received the UE 102 and that the handover is complete.  In this example the T-eNB 107 may send a UE context release message to the S-MeNB 106.  By sending the UE context release message, the T-eNB 107 may inform the S-MeNB 106 of a successful handover).
Chiba does not disclose the mechanism of wherein the handover request acknowledge message comprises an identifier of a rejection. 
Futaki discloses wherein the handover request acknowledge message comprises rejection (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure).
The combination of Chiba and Futaki don’t disclose the mechanism of an identifier of a rejected quality of service (QoS) flow
In an analogous art, Samdanis discloses, wherein the handover request acknowledge message comprises an identifier of a rejected quality of service (QoS) flow. (Paragraphs 0094-0099 disclose in step S703, the service function (application server/SCEF) performs an Authorization, Authentication and Accounting (AAA) procedure for the Received network slice request, If the Authorization fails e.g. the requested service is not allowed for this subscriber), then the service function proceeds to step S721 and notifies the sender of the request about the failure by generating and sensing the appropriate response including the failure cause or not authorized). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samdanis to the modified system of Chiba and Futaki to provide a communication apparatus for facilitating setting up of a network slice for service provision in a time division duplex system.  A receiver is configured to receive a request for a network slice for at least one service.  A processor is configured to specify, for the requested network slice, at least one of an uplink/downlink (UL/DL) configuration and a reconfiguration timescale (Abstract, Samdanis).

Regarding claims 6 and 16, the combination of Chiba, Futaki and Samdanis, specifically Samdanis discloses wherein the handover request acknowledge message further comprises information indicating a reason for rejecting the QoS flow (Paragraphs 0094-0099 disclose in step S703, the service function (application server/SCEF) performs an Authorization, Authentication and Accounting (AAA) procedure for the Received network slice request, If the Authorization fails e.g. the requested service is not allowed for this subscriber), then the service function proceeds to step S721 and notifies the sender of the request about the failure by generating and sensing the appropriate response including the failure cause or not authorized). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samdanis to the modified system of Chiba and Futaki to provide a communication apparatus for facilitating setting up of a network slice for service provision in a time division duplex system.  A receiver is configured to receive a request for a network slice for at least one service.  A processor is configured to specify, for the requested network slice, at least one of an uplink/downlink (UL/DL) configuration and a reconfiguration timescale (Abstract, Samdanis).
Regarding claims 7 and 17, the combination of Chiba, Futaki and Samdanis, specifically Samdanis discloses wherein the reason for rejecting the QoS flow comprises one or more of: multiple data flow identifiers, no resource available, or an invalid QoS combination corresponding to the QoS flow  (Paragraphs 0094-0099 disclose in step S703, the service function (application server/SCEF) performs an Authorization, Authentication and Accounting (AAA) procedure for the Received network slice request, If the Authorization fails e.g. the requested service is not allowed for this subscriber), then the service function proceeds to step S721 and notifies the sender of the request about the failure by generating and sensing the appropriate response including the failure cause or not authorized). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samdanis to the modified system of Chiba and Futaki to provide a communication apparatus for facilitating setting up of a network slice for service provision in a time division duplex system.  A receiver is configured to receive a request for a network slice for at least one service.  A processor is configured to specify, for the requested network slice, at least one of an uplink/downlink (UL/DL) configuration and a reconfiguration timescale (Abstract, Samdanis).
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. in view of Futaki et al. and further in view of Velev et al. (US 2020/0059989 A1).
Regarding claims 8 and 18, Chiba discloses a communications method, comprising (Fig. 4 discloses the mechanism of handover in a wireless communication system): receiving, by a core network device, a path switch request from a target access network device (Fig. 4, Paragraph 0074 disclose at step 13, the T-eNB (target base station) 107 may inform the core network, in this case the MME 112a, that the path from the core network to the UE 102 has changed.  In this example, the T-eNB 107 may send a path switch request message to the MME 112a), 
wherein the path switch request comprises an identifier of an accepted session that is accepted by the target access network device during handover  (Fig. 4, Paragraph 0074 disclose at step 13, the T-eNB 107 may inform the core network, in this case the MME 112a, that the path from the core network to the UE 102 has changed.  In this example, the T-eNB 107 may send a path switch request message to the MME 112a.  This message informs the MME that the path has been modified and directs packets for the UE 102 to the T-eNB 107.  The path switch request message may include information to allow the core network to continue the data transmission with the T-eNB 107, for example downlink F-TEIDs of the communication with the S-GW 112a). Chiba does not disclose the mechanism of an identifier of a rejected session that is rejected by the target access network device during the handover; performing, by the core network device, path switch of the accepted session; deactivating or releasing, by the core network device, the rejected session; and sending, by the core network device, a path switch request response message to the target access network device.

Futaki discloses an identifier of a rejected session that is rejected by the target access network device during the handover (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure)), cause information indicating a rejection reason for rejecting the rejected session (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure)).

and sending, by the core network device, a path switch request response message to the target access network device (Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124 disclose when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The NR NB 3 (target base station) performs admission control for each network slice to which the UE 1 is to be connected based on slice information. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF).  Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice (reason for failure)),
 performing, by the core network device, path switch of the accepted session (Paragraph 0112 discloses this NR Path Switch Request Acknowledge message may include an address and an uplink (UL) session endpoint identifier (SEID, sometimes also called uplink GTP tunnel identifier) of a transfer node in the NG Core 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Futaki to the system of Chiba to provide a method, and a program that contribute to providing an Inter-RAT handover procedure involving transfer of handover signaling messages on a direct inter-base-station interface (Abstract, Futaki). 
The combination of Chiba and Futaki don’t disclose the mechanism of  deactivating or releasing, by the core network device, the rejected session.

In an analogous art, Velev discloses deactivating or releasing, by the core network device, the rejected session (Figs. 5-6, paragraph 0069, 0090 disclose the RAN 504 may be informed to deactivate and/or release corresponding DRBs to the PDU session.  In such embodiments, the SMF 510 may send an N2 SM resource release request (e.g., including a PDU session ID) to the RAN 504 via the new AMF 506.  In some embodiments, autonomous and/or implicit PDU session release may mean omitting signaling from the SMF 510 to the RAN 504 (e.g., omitting the N2 SM resource release request to the RAN 504 via the new AMF 506). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Velev to the modified system of Chiba and Futaki to provide a method for indicating a packet data unit session as unavailable, in one embodiment, includes determining that at least one packet data unit session is unavailable.  In various embodiments, the method includes transmitting information indicating that the at least one packet data unit session is to be released (Paragraph 0006).
Regarding claims 9 and 19, the combination of Futaki and Chiba don’t disclose the mechanism of claims 9 and 19. 
In an analogous art, Velev discloses wherein the core network device comprises an access and mobility management function (AMF) network element; and the deactivating or releasing, by the core network device, the rejected session comprises: instructing, by the AMF network element, to a session management function (SMF) network element to deactivate or release the rejected session (Figs. 5-6, paragraph 0069, 0090 disclose the RAN 504 may be informed to deactivate and/or release corresponding DRBs to the PDU session.  In such embodiments, the SMF 510 may send an N2 SM resource release request (e.g., including a PDU session ID) to the RAN 504 via the new AMF 506.  In some embodiments, autonomous and/or implicit PDU session release may mean omitting signaling from the SMF 510 to the RAN 504 (e.g., omitting the N2 SM resource release request to the RAN 504 via the new AMF 506). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Velev to the modified system of Chiba and Futaki to provide a method for indicating a packet data unit session as unavailable, in one embodiment, includes determining that at least one packet data unit session is unavailable.  In various embodiments, the method includes transmitting information indicating that the at least one packet data unit session is to be released (Paragraph 0006).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. in view of Futaki et al. and further in view of Velev et al. and further in view of Watfa et al. (US 2017/0188280 A1).
Regarding claims 10 and 20, Chiba, Futaki and Velev don’t disclose the mechanism of claims 10 and 20. In an analogous art, Watfa discloses identifying, by the core network device, a deactivated sessions of a terminal device based on the accepted session and the rejected session; and refraining, by the core network device, from handling the deactivated sessions of the terminal device (Paragraphs 0128-0129 disclose the MME may take the following actions when it receives a request to activate, deactivate, or modify a bearer from the SGW/PGW and the MME has initiated a handover to redirect the WTRU. The MME may reject the request and include a cause code to indicate that there is a handover in progress. For example, if the MME receives a Create Bearer Request from the SGW, the MME may respond with a Create Bearer Response and include a cause value to indicate that the handover is in progress). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Watfa to the modified system of Chiba, Futaki and Velev to provide apparatus is configured to receive a special identifier in response to the Service Request, which indicates the apparatus should be redirected to a dedicated CN node based on subscription information. Radio access network resources associated with the apparatus may be released and the apparatus may then perform a tracking area update (TAU) request which is then forwarded to the dedicated CN node (Abstract, Watfa). 



Response to Arguments
Applicant's arguments filed on 07/14/2022 regarding claims 1, 3-11 and 13-20 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 8, 11 and 18, Applicant argued that Futaki does not teach an identifier of a rejected session that is rejected by the target access network device and cause information indicating a rejection reason for rejecting the rejected session. Examiner respectfully disagrees.
Futaki discloses Figs. 2A-2B, paragraphs 0096, 0108-0112, 118 and 0124, when the core network information contained in the inter-RAT (IRAT) handover request message includes the slice information. The target NR NB 3 may operate as follows. The target NR NB 3 may perform admission control based on the core network information containing the slice information. For example, the target NR NB 3 may determine whether to accept a bearer or flow on a per-bearer or per-flow basis. Additionally or alternatively, the target NR NB 3 may perform admission control for each network slice, to which the UE 1 is to be connected, based on the slice information. Note that the NR NB 3 may determine whether it can accept each network slice. When there is a network slice that the NR NB 3 cannot accept (or does not accept), the NR NB 3 may map this network slice to a specific network slice (e.g., a default network slice), or may connect this network slice to a specific NF (e.g., CUPF). Alternatively, the NR NB 3 may determine that it has failed in accepting this network slice. And Chiba discloses path switch request message in Fig. 4, Paragraph 0074 disclose at step 13, the T-eNB (target base station) 107 may inform the core network, in this case the MME 112a, that the path from the core network to the UE 102 has changed.  In this example, the T-eNB 107 may send a path switch request message to the MME 112a. This message informs the MME that the path has been modified and directs packets for the UE 102 to the T-eNB 107.  The path switch request message may include information to allow the core network to continue the data transmission with the T-eNB 107, for example downlink F-TEIDs of the communication with the S-GW 112a. 
Examiner noted that the cause or reason of rejection is not recited in claims, thus under broadest reasonable interpretation of cause information indicating a rejection reason for rejecting the rejected session, the combination of Chiba and Futaki discloses the limitations of cited independent claims.
Examiner noted that claims 1 and 11 recite “wherein the identifier of the rejected session informs the core network device that the rejected session that is rejected by the target access network device” is not clear. As specification discloses (publish version) in paragraphs 0267-0268 that core network determine from the path switch request message based on the identifier information. The identifier of the rejected session does not informs the core network device. Thus core network determines the reason of rejection of the rejection session based on the cause information. Examiner recommend to clarify the claim language. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roeland et al. (US 2017/0257802 A1) Fig. 6, paragraph 0074 discloses cause information and path request information as, target base station sends a path switch request to the core network (MME), MME would send the path switch request failure message, if the LIPA PDN connection was not released. In the procedure of FIG. 6, the MME 40 instead informs the SGW 50 about the target LGW 31 in the modify bearer request 633. This causes the SGW 50 to move the S5 bearer (i.e. GTP tunnel) from the source LGW 30 to target LGW 31. This also involves selection of an S5 TEID which is then sent back to the MME 40 in the modify bearer response 634. The value of the SS TEID may be the same as before, but may also be different. In the path switch request acknowledgement 635, the MME 40 sends this piece of information. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413